Case MDL No. 2979 Document 1-8 Filed 10/20/20 Page 1 of 6




                 EXHIBIT E
                Case MDL No. 2979 Document 1-8 Filed 10/20/20 Page 2 of 6



Persons Likely to Possess Relevant Knowledge And / Or Documents ‐ Current NYAG Litigation and Other Federal Actions
Name                                 Location                     NYAG           AMc        Stinchfield   Dell’Aquila
5.11 Tactical,
                                     Irvine, CA                      X            X              X
Corporate Representative
Ackerman McQueen, Inc.               Oklahoma City, OK               X            X              X             X
Adcor Defense,
                                     Highland, MD                    X            X              X
Corporate Representative
Aitken, Michael                      Manassas, VA                    X            X              X
Allegiance Creative Group,
                                     Fairfax, VA                     X            X              X             X
Corporate Representative
Almand, Travis                       Allen, TX                       X            X              X
American Clean Skies Foundation,
                                     Washington, DC                  X            X              X
Corporate Representative
Associated Television
International, Corporate             Los Angeles, CA                 X            X              X             X
Representative
Atlantis Resort,
                                     Paradise Island, Bahamas        X                                         X
Corporate Representative
Autaubo, Rodney                      Dallas, TX                      X            X              X
Azato, Dennis                        Manassas, VA                    X            X              X
Bach, Scott                          Newfoundland, NJ                X            X              X             X
Baggett, Don                         Atlanta, GA                     X
Berthelot, Charles                   Fort Worth, TX                  X            X              X
Betts, Gina                          Dallas, TX                      X            X              X
Boren, Dan                           Edmond, OK                      X            X              X             X
Borja, Lorannda                      Lawrenceburg, TN                X                                         X
Brown, Robert                        Boulder, CO                     X            X              X             X
Brownell, Pete                       Montezuma, IA                   X            X              X             X
Butz, Dave                           Swansea, IL                     X            X              X             X
Cabela’s Outdoor Fund,
                                     Sidney, NE                      X            X              X
Corporate Representative
Campbell, Chester                    Richardson, TX                  X            X              X
Chesapeake Energy Corporation,
                                     Oklahoma City, OK               X            X              X
Corporate Representative
Chesney, Todd                        Chino Valley, AZ                X                                         X
Chestnut, Mark                       Jenks, OK                       X            X              X
Childress, Richard                   Lexington, NC                   X            X              X             X
Collins, Idehen (aka Colin Noir)     Dallas, TX                      X            X              X
Colt Manufacturing,
                                     West Hartford, CT               X            X              X
Corporate Representative
Compass Real Estate Corporate
                                     Austin, TX                      X            X
Representative
Concord Social & Public Relations,
                                     Fairfax, VA                     X            X              X             X
Corporate Representative
Cors, Alan                           McLean, VA                      X            X              X             X
                Case MDL No. 2979 Document 1-8 Filed 10/20/20 Page 3 of 6



Cotton, Charles                   Dallas, TX           X   X        X       X
Cox, Christopher                  Alexandria, VA       X   X        X       X
Cox, Courtney                     Alexandria, VA       X
Coy, David                        Adrian, MI           X   X        X       X
Cremer, Lacey                     Dallas, TX           X   X        X       X
Crow Shooting Supply Inc.,
                                  Montezuma, IA        X
Corporate Representative
Cummins, Emily                    Virginia Beach, VA   X   X        X       X
CXIII Rex, Corporate
                                  Alexandria, VA       X   X        X       X
Representative
Darley, Brian                     Dallas, TX           X   X        X
Dell’Aquila, David                Nashville, TN        X                    X
Detwiler, Amy                     Dallas, TX           X   X
Foster, Natalie                   El Dorado, AR        X   X        X
Froman, Sandra                    Tucson, AZ           X   X        X       X
Gallagher, Coleen                 New Buffalo, MI      X                    X
Golob, Julie                      Kearney, MO          X   X        X       X
GPI‐M Uptown, LP,
                                  Dallas, TX           X   X        X
Corporate Representative
Graeter's Ice Cream, Corporate
                                  Cincinnati, OH       X
Representative
Greater Oklahoma City Chamber
of Commerce, Corporate            Oklahoma City, OK    X   X        X
Representative
Greenberg, Jesse                  Dallas, TX           X   X        X       X
GS2 Enterprises, Corporate
                                  Woodland Hills, CA   X   X        X       X
Representative
Hammer, Marion                    Tallahassee, FL      X   X        X       X
Hart, Steve                       Washington DC        X   X        X       X
HBC Auditors & Advisors,
                                  Oklahoma City, OK    X   X        X
Corporate Representative
Himes, Josh                       Dallas, TX           X   X        X
HomeTelos, LP,
                                  Dallas, TX           X                    X
Corporate Representative
Hornady Manufacturing Company,
                                  Grand Island, NE     X   X        X
Corporate Representative
HWS Consulting Inc.,
                                  Grasonville, MD      X
Corporate Representative
Integris Health, Inc.,
                                  Oklahoma City, OK    X   X        X
Corporate Representative
International Order of St.
Hubertus, Corporate               Washington DC        X                    X
Representative
Inventive Incentive & Insurance
Services Inc., Corporate          Woodland Hills, CA   X   X        X       X
Representative
Ives, Michael                     Memphis, TN          X   X        X
                Case MDL No. 2979 Document 1-8 Filed 10/20/20 Page 4 of 6



Keene, David                         Washington, MD         X   X   X       X
Knight, Timothy                      Signal Mountain, TN    X   X   X       X
Landini Brothers Restaurant,
                                     Alexandria, VA         X   X   X       X
Corporate Representative
Landini, Noe                         Alexandria, VA         X   X   X       X
LaPierre, Susan                      Great Falls, VA        X   X   X       X
Leapfrog Enterprises, Corporate
                                     Emeryville, CA         X   X   X
Representative
Lee, Willes                          Fairfax, VA            X   X   X       X
Ling, Il                             Meridian, ID           X   X   X       X
Lipe, Rodney                         Dallas, TX             X   X   X
Lockton Affinity LLC,
                                     Overland Park, KS      X   X
Corporate Representative
Loesch, Chris                        Southlake, TX          X   X   X
Loesch, Dana                         Southlake, TX          X   X   X
Makris, Anthony                      Alexandria, VA         X   X   X       X
Maloney, Sean                        Liberty Township, OH   X   X   X       X
Marcellin, Michael                   Leesburg, VA           X               X
Martin, Edmund                       Edmond, OK             X   X   X       X
Martin, Henry                        Dallas, TX             X   X   X       X
McKenna & Associates,
                                     Arlington, VA          X   X
Corporate Representative
McKenzie, David                      Los Angeles, CA        X   X   X       X
McKenzie, Laura                      Los Angeles, CA        X   X   X       X
McQueen, Katie                       Oklahoma City, OK      X   X   X       X
McQueen, Revan                       Oklahoma City, OK      X   X   X       X
Meadows, Carolyn                     Atlanta, GA            X   X   X       X
Membership Marketing Partners,
                                     Fairfax, VA            X   X   X       X
Corporate Representative
                                     Oklahoma City, OK
Mercury Group, Inc.                                         X   X   X       X
                                     (AMc headquarters)
Mitchell, Guy                        Celina, TX             X   X   X
Mojack Distributors,
                                     Wichita, KS            X   X   X
Corporate Representative
Montgomery, Melanie                  Dallas, TX             X   X   X
Mossberg Corporation,
                                     North Haven, CT        X   X   X
Corporate Representative
New Jersey Rifle and Pistol Clubs,
                                     Highland Lakes, NJ     X
Inc., Corporate Representative
North, Oliver                        Bluemont, VA           X   X   X       X
Nosler, Inc.,
                                     Bend, OR               X   X   X
Corporate Representative
Nosler, Robert                       Bend, OR               X   X   X       X
                 Case MDL No. 2979 Document 1-8 Filed 10/20/20 Page 5 of 6



Nugent, Shemane                  China Spring, TX       X   X        X       X
Nugent, Ted                      China Spring, TX       X   X        X       X
Oklahoma Department of Tourism
and Recreation, Corporate        Oklahoma City, OK      X   X        X
Representative
Oklahoma Gas & Electric,
                                 Oklahoma City, OK      X   X        X
Corporate Representative
Oklahoma State University
Foundation, Corporate            Stillwater, OK         X   X        X
Representative
Olson, Lance                     Marengo, IA            X   X        X       X
Omni Air Transport,
                                 Hartford, CT           X   X        X       X
Corporate Representative
Payne, Tammy                     Oklahoma City, OK      X   X        X
Phillips, Woody                  Dallas, TX             X   X        X       X
Plunkett, Jaqueline              Washington DC          X   X        X       X
Popp, John                       Springfield, VA        X   X        X
Porter, James                    Birmingham, AL         X   X        X       X
Powell, Jim                      Plainview, MI          X   X        X
Powell, Josh                     New Buffalo, MI        X   X        X       X
RCR Enterprises, Inc.,
                                 Lexington, NC          X
Corporate Representative
Remington Firearms,
                                 Madison, NC            X   X        X
Corporate Representative
Rendon Group,
                                 Washington, DC         X   X        X       X
Corporate Representative
Richards, Nancy                  Dallas, TX             X                    X
RSM,
                                 Chicago, IL            X   X        X       X
Corporate Representative
Schmeits, Ron                    Raton, NM              X   X        X       X
Schneider, Esther                Driftwood, TX          X   X        X       X
Selfridge, Edward                Dillwyn, VA            X   X        X
Senior Star,
                                 Tulsa, OK              X   X        X
Corporate Representative
Sheets, Wayne                    Grasonville, MD        X                    X
Simone, Ginny                    Naples, FL             X   X        X
Sinisi, Denise                   Colleyville, TX        X   X        X
Six Flags of America,
                                 Bowie, MD              X   X        X
Corporate Representative
Sloan, Gurney                    Colorado Springs, CO   X   X        X       X
Smith & Wesson,
                                 Springfield, MA        X   X        X
Corporate Representative
SPECTRE,
                                 New Buffalo, MI        X
Corporate Representative
SpiritWild Productions,
                                 China Spring, TX       X                    X
Corporate Representative
                 Case MDL No. 2979 Document 1-8 Filed 10/20/20 Page 6 of 6



Stanford, Gayle                 Woodland Hills, CA     X    X        X       X
Sterner, Colleen                Merna, NE              X    X        X       X
Sterner, Terry                  Merna, NE              X    X        X       X
Stinchfield, Grant              Dallas, TX             X    X        X
Sturm, Ruger & Co.,
                                Newport, NH            X
Corporate Representative
Szucs, George                   McKinney, TX           X    X        X
Tavangar, Nader                 Alexandria, VA         X    X        X
Titus, Kristy                   Prineville, OR         X    X        X
Turner, Clay                    Colorado Springs, CO   X    X        X
Under Wild Skies,
                                Alexandria, VA         X    X        X       X
Corporate Representative
Unified Sportsmen of Florida,
                                Tallahassee, FL        X
Corporate Representative
Valinski, David                 Palm Coast, FL         X    X        X       X
Varney, Alexander               Wylie, TX              X    X        X
Vista Outdoor Inc.,
                                Anoka, MN              X    X        X
Corporate Representative
Walters, Ian                    West Accokeek, MD      X    X
Warner, Carl                    Dallas, TX             X    X        X
Weaver, Kyle                    Missoula, MT           X    X        X       X
Weber, Brent                    Andover, KS            X                     X
Whatcott, Jace                  Dallas, TX             X    X        X
WHIP LLC,
                                Austin, TX             X
Corporate Representative
Williams Companies, Inc.,
                                Tulsa, OK              X    X        X
Corporate Representative
Winkler, Brandon                Dallas, TX             X    X        X       X
Winkler, William                Edmund, OK             X    X        X       X
Workamajig, Inc.,
                                Oakhurst, NJ           X    X        X
Corporate Representative
WPX Energy,
                                Tulsa, OK              X    X        X
Corporate Representative
